DETAILED ACTION
Claims 16-30 are pending.  Claims 1-15 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16, 23, 26, 28, and 30 objected to because of the following informalities:  claim 16 recites “operated” in line 8 which should be “operate”, claim 23 recites “the working elements” in lines 3-4 which should be “the at least one electrical working element”, claim 23 recites “producion" in line 4 which should be “production”, claim 26 recites “operated” in line 4 which should be “operate”, claim 26 recites “windder" in line 7 which should be “winder”, claim 26 recites “spinnign" in line 9 which should be “spinning”, claim 28 recites “the working elements” in line 3 which should be “the at least one electrical working element”, claim 30 recites “as as” in line 2, one recitation of “as” should be deleted .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites “by allocating the total electrical characteristic” in line 13.  This phrase does not make sense.  A portion of the total electrical characteristic is allocated to the production groups, not the entire electrical characteristic.  To allocate the entire electrical characteristic to the production groups would not provide any new information.  Furthermore, such an allocation would not calculate the electrical characteristic to each of the production groups because the total would be larger than what is located at each production group.  The examiner is interpreting this to mean allocating a portion of the total electrical characteristic. 
Claim 16 recites “the specific production group electrical characteristics” in lines 15 and 16-17.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  Further, no line is provided between “the specific production group” and the “at least two production groups”.  The examiner has interpreted this however, to refer to the electrical characteristics of one of the at least two production groups. 
Claim 17 recites “the entire spinning machine or winder” in lines 2-3.  It is unclear what the difference is between “the entire spinning machine or winder” and “the spinning machine or winder”.  The examiner has interpreted them to mean the same thing.
Claim 18 recites “the total electrical characteristic is allocated to the individual production groups”. This phrase does not make sense.  A portion of the total electrical characteristic is allocated to the individual production groups, not the entire electrical characteristic.  The examiner is interpreting this phrase to mean a portion of the total electrical characteristic is allocated.
Claim 19 recites “the total electrical characteristic is allocated to the individual production groups”. This phrase does not make sense.  A portion of the total electrical characteristic is allocated to the individual production groups, not the entire electrical characteristic.  The examiner is interpreting this phrase to mean a portion of the total electrical characteristic is allocated.
Claim 20 recites “the measured total electrical characteristic” in lines 3-4.  It is unclear what the difference is between “the total electrical characteristic” and “the total electrical characteristic”.  While the examiner recognizes that claim 1 recites “measuring a total electrical characteristic”, claims 18 and 19 do not include the term “measured” and thus the use of the term in claim 20 creates confusion as to whether this is the same or different limitation.  The examiner is interpreting “the measured total electrical characteristic” to be the same as “the total electrical characteristic”.
Claim 20 recites “the measured total electrical characteristic is allocated to the individual production groups”. This phrase does not make sense.  A portion of the total electrical characteristic is allocated to the individual production groups, not the entire electrical characteristic.  The examiner is interpreting this phrase to mean a portion of the total electrical characteristic is allocated.
Claim 21 recites “the particular production group”. There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  It is further unclear what the difference is between “the particular production group” and “the specific production group”.  The examiner is interpreting “the particular production group” and “the specific production group” to refer to the same thing: one production group of the production groups.
Claim 23 recites “the electrical characteristics” in line 3, however only a single electrical characteristic has been previously claimed.  It is unclear if the claim should be “the electrical characteristic” or if the claim attempts to recite that now the method requires additional electrical characteristics to be measured.  The examiner is interpreting this to be singular rather than a plural noun.
Claim 23 recites “the produc[t]ion group” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  It is further unclear if this production group is a part of “the at least two production groups” or if this is a separate production group.  The examiner is interpreting this as part of the at least two production groups.
Claim 23 recites “the specific production groups” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  Further, no line is provided between “the specific production group” and the “at least two production groups”.  The examiner has interpreted this however, to refer to a specific production group of the at least two production groups.
Claim 26 recites “a control unit configured to operate the [spinning] machine or winder according to the method of claim 16”.  It is unclear what is meant by this phrase.  The method of claim 16 does not describe operating a spinning machine or winder but rather describes a method for determining an electrical characteristic at a spinning machine or winder.  It is therefore unclear how a control unit would operate a spinning machine according to the method of claim 16.  It is further unclear how a control unit could perform the method of claim 16 as claim 16 describes utilizing other components, such as a central measuring unit”.  How can a control unit operate a machine or even determine the electrical characteristic at a spinning machine with another component such as a central measuring unit?  The examiner suggests re-writing claim 26 into independent form so that all of the limitations of claim 16 are included in claim 26.  Currently, the recitation does not make sense.  The examiner is interpreting claim 26 as requiring a spinning machine or a winder that has components that are capable of determining the electrical characteristic of the spinning machine or winder. 
The dependent claims inherit(s) the deficiency by nature of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19, 22-26, 28-30 is/are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Krawietz (WO2016074767).
Regarding claim 16, Krawietz describes a method for determining an electrical characteristic at a spinning machine or winder (textile machine 1, ring spinning, winding machine, or rotor spinning machine, para. 0023), wherein the electrical characteristic is one or both of electrical power and electrical energy consumption (power consumption, para. 0018), the spinning machine or winder comprising a plurality of adjacently arranged workstations that each include at least one electrical working element (has a large number of work stations 2, para. 0025, separate functional components for winding or rotor spinning), the method comprising: 
measuring a total electrical characteristic (power consumption, para. 0009, 0010) for the spinning machine or winder with a central measuring unit (control unit 14, para. 0037); 
subdividing the workstations into at least two production groups that operated independently of one another (describes that motors include frequency converters, para. 0027, and that functional components may be utilized at each station, para. 0025, thus the workstations are subdivided into individual production groups because they each use different functional components, that is, each production group includes a single workstation); 
defining a distribution key (physically dividing the workstations defines the distribution key); 
performing either one or both of: 
calculating the electrical characteristic specific to each of the production groups by allocating the total electrical characteristic to the production groups with the distribution key; or 
displaying the specific production group electrical characteristics at the spinning machine or winder (currents, voltages and frequencies can be displayed for each converter, para. 0033, it is known that power = voltage * current, and therefore the power can be displayed by virtue of the two components being displayed, furthermore, current and voltage can be considered “energy”) and transmitting the specific production group electrical characteristics to a computer (operating unit 15, screen 16, keyboard 17 and control unit 14) and that is at a higher control level than the spinning machine or winder (para. 0033 comprises a display).
Regarding claim 17, the method of Krawietz describes wherein a specific electrical energy consumption (WSP) (current, para. 0033) is determined for each of the production groups (each converter and therefore each workstation and therefore for each production group) and for the entire spinning machine or winder (power consumption, para. 0009, 0010) and displayed at the spinning machine or winder (at screen 16, see para. 0033).
Regarding claim 18, the method of Krawietz describes wherein the total electrical characteristic is allocated to the individual production groups (workstations 2 which have separate functional components) according to a number of actively operating workstations in each of the production groups (there is one workstation in each production unit, the electrical characteristic is “allocated” according to this number because there is only a single workstation, that is, there is no requirement that this number be utilized in a calculation and the electrical characteristic is allocated in this case based on the existence of a single, or one, workstation).
Regarding claim 19, the method of Krawietz describes wherein the total electrical characteristic is allocated to the individual production groups according to a number of piecing operations (zero) at each of the production groups within a defined time period (the claim does not require any electrical characteristic to be allocated, but rather, the amount allocated is according to the piecing operations, as there are no piecing operations described the electrical characteristic assigned to the piecing operations is zero).
Regarding claim 22, the method of Krawietz describes wherein the at least one electrical working element of each workstation is driven by a workstation-specific single drive (individual drives used at the respective work stations 2, para. 0025, for example motor 112).  
Regarding claim 23, the method of Krawietz describes wherein an electrical characteristic of the workstation-specific single drive (112) is measured with a further measuring unit (frequency converter 113) associated with the single drive (112), and wherein the electrical characteristics of the working elements (for example, current, voltage, para. 0033) in the producion group (workstation 2) are determined by adding the electrical characteristics of the workstation-specific single drives (there is only one workstation specific single drive in this scenario, the motor 112, therefore the one is added to itself to provide the electrical characteristic) for the workstations in the specific production groups.  
Regarding claim 24, the method of Krawietz describes wherein one or more of (1) the total electrical characteristic, (2) the specific production group electrical characteristics (current and voltage displayed para. 0033), and (3) a specific electrical energy consumption (WSP) are displayed at the spinning machine or winder (displayed on screen 16, para. 0033) and transmitted to and stored at the computer at defined time intervals or continuously (information is stored at the computer, since the values can be stored, they must have occurred at at least a time interval, para. 0013).
Regarding claim 25, the method of Krawietz describes wherein one or more of (1) the total electrical characteristic, (2) the specific production group electrical characteristics (voltage and current can be displayed, para. 0033), and (3) a specific electrical energy consumption (WSP) are displayed at the spinning machine or winder as an instantaneous numeric value (describes that the currents and voltages can be displayed, para. 0033, this is considered an instantaneous numeric value because it can instantly be viewed) or as a time-dependent graph. 
Regarding claim 26, Krawietz describes a spinning machine or a winder (textile machine 1, such as winding or spinning machines, para. 0025), comprising: a plurality of adjacently arranged workstations (large number of works stations 2, para. 0025), each of the workstations comprising at least one electrical working element (individual drives associated with work stations 2, para. 0025); the workstations subdivided into at least two production groups that operated independently of one another (each work station operates independently from another, a work station is considered a production group); a central measuring unit (operating unit 15, para. 0034) disposed to measure a total electrical characteristic of the spinning machine or windder (power consumption, para. 0009, 0010), wherein the electrical characteristic is one or both of electrical power and electrical energy consumption (power consumption para. 0018, current, voltages, para. 0033); and a control unit (operating unit 15, screen 16, keyboard 17 and control unit 14) configured to operate the spinnign machine or winder according to the method of claim 16. 
Regarding claim 28, the machine of Krawietz describes at least one further measuring unit (frequency converter 113) operably configured to measure the electrical characteristic of workstation-specific single drive (spindle 111) and the working elements (motor 112, connected to control unit 14 and thus is configured to measure the electrical characteristic which output to the control unit, para. 0033) for a specific one of the production groups. 
Regarding claim 29, the machine of Krawietz describes wherein the further measuring unit (113) is integrated with a control unit associated with the single drive or is an acquisition unit (the unit sends information about the current and voltage to the unit 14 and thus is considered an acquisition unit) integrated into the single drive (is in spindle 111, see Fig. 1). 
Regarding claim 30, the machine of Krawietz describes wherein the workstations are configured as as at least partially autonomous workstations (the frequencies can be controlled by the control unit 14, which thus are utilized to operate the workstation, as there is not a human physically moving the components but rather electricity, the workstations are considered to be at least partially autonomous), wherein the at least one working element is driven by a single drive specific to the workstation (driven by spindle 111).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krawietz (WO2016074767) in view of Matsumoto et al. (EP 2562114).
Regarding claim 27, the machine of Krawietz describes wherein the central measuring unit comprises a power measuring module (module is considered a part of the operating unit 15 which permits display of power consumption and thus measures the power, para. 0034).
The machine of Krawietz does not explicitly describe that the central measuring unit is operably configured at a mains connection of the spinning machine or winder but rather describes that the other various components receive power via mains connection 13 (see paras. 28-32) but is silent as to the power supply of the central measuring unit.
In related art for spinning machine control, Matsumoto describes a similar structure that includes a plurality of circuit boards that receive power from power supply source 99 (see Fig. 3).  
	It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the machine of Krawietz to provide power to the central measuring unit via the mains connection 13 such as suggested in Matsumoto so that the electrical components have power.  That is, without an electrical connection the control components would not function and the purpose of Krawietz would be destroyed. 
Allowable Subject Matter
Claims 20-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin (CN107217348) describes monitoring current and power and displaying errors on the corners of machines.  Other references cited include description of monitoring specific electric characteristics, or displaying electrical characteristics. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732